Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-2 and 7-8 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 7/13/22 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ukishima (US 20080210546) in view of Kim (US 5833815).
As to claim 1, Ukishima discloses a substrate processing method of an apparatus including:
At least two targets with respective moving magnets (figure 1: targets 21a and 21b with respective magnets 15a and 15b);
The magnets reciprocating in a first direction on a back surface of each target (paragraphs 78-80; figures 2-3);
A substrate moving mechanism to move the substrate in a second direction orthogonal to the first direction (figures 2-3: substrate support 13 to move substrate 5 along path 14, perpendicular to ‘vertical’ movement direction of magnets 15a-b); and
Reciprocating the magnets at different phases with each other (paragraph 81; figures 2-3: showing relative locations of magnets during movement).

Ukishima, while disclosing magnet movement behind multiple deposition targets within a sputter deposition apparatus, does not explicitly disclose any details of a mechanism to effect this movement.
Kim discloses a sputter deposition apparatus in which magnets are reciprocated behind multiple sputter deposition targets (abstract; figure 1).  Kim also discloses knowledge in the art of movement mechanisms including a motor and holding mechanism for the magnets to obtain movement behind the deposition targets (figure 1: motors 43-44 for reciprocation mechanism 33 of magnets 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the movement mechanisms of Kim, within the apparatus of Ukishima, because this allows for effective reciprocal movement of magnets in a sputtering apparatus (Kim at abstract).
As to the limitation of a speed differential between the center portion and an end portion, Ukishima discloses a reciprocation movement which necessarily requires movement in a first direction, stopping, movement in a second direction, stopping, etc.  To reciprocate an object necessarily requires variations in speed as moving in the opposite direction to obtain reciprocation requires a decrease in speed, stopping, and increasing in speed to move again.  Therefore there is necessarily a lower speed near the stopping point (end portion of reciprocation), as this stopping point by definition has at least a moment of zero speed.

	 

As to claim 7, Ukishima discloses a substrate processing apparatus comprising:
Targets with moving magnets (figure 1: targets 21a and 21b with respective magnets 15a and 15b);
The magnets reciprocating in a first direction on a back surface of each target (paragraphs 78-80; figures 2-3);
A substrate moving mechanism to move the substrate in a second direction orthogonal to the first direction (figures 2-3: substrate support 13 to move substrate 5 along path 14, perpendicular to ‘vertical’ movement direction of magnets 15a-b).

Ukishima, while disclosing magnet movement behind multiple deposition targets within a sputter deposition apparatus, does not explicitly disclose any details of a mechanism to effect this movement and a controller to perform the method of claim 1.
Kim discloses a sputter deposition apparatus in which magnets are reciprocated behind multiple sputter deposition targets (abstract; figure 1).  Kim also discloses knowledge in the art of movement mechanisms including a motor and holding mechanism for the magnets to obtain movement behind the deposition targets (figure 1: motors 43-44 for reciprocation mechanism 33 of magnets 32).  Kim also discloses knowledge in the art of using a controller connected to the magnets to obtain the desired movement (figure 1: phase controller 45; col 7 lines 45-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the movement mechanisms of Kim, within the apparatus of Ukishima, because this allows for effective reciprocal movement of magnets in a sputtering apparatus (kim at abstract).


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ukishima (US 20080210546) in view of Kim (US 5833815) and Kim ’625 (US 20070057625).
As to claim 2, Ukishima discloses a substrate processing method comprising:
Targets with moving magnets (figure 1: targets 21a and 21b with respective magnets 15a and 15b);
The magnets reciprocating in a first direction on a back surface of each target (paragraphs 78-80; figures 2-3);
A substrate moving mechanism to move the substrate in a second direction orthogonal to the first direction (figures 2-3: substrate support 13 to move substrate 5 along path 14, perpendicular to ‘vertical’ movement direction of magnets 15a-b).

Ukishima, while disclosing magnet movement behind multiple deposition targets within a sputter deposition apparatus, does not explicitly disclose any details of a mechanism to effect this movement.
Kim discloses a sputter deposition apparatus in which magnets are reciprocated behind multiple sputter deposition targets (abstract; figure 1).  Kim also discloses knowledge in the art of movement mechanisms including a motor and holding mechanism for the magnets to obtain movement behind the deposition targets (figure 1: motors 43-44 for reciprocation mechanism 33 of magnets 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the movement mechanisms of Kim, within the apparatus of Ukishima, because this allows for effective reciprocal movement of magnets in a sputtering apparatus (kim at abstract).

Ukishima, while disclosing movement of a substrate laterally across a facing target deposition system, is silent as to repeated reciprocation of the substrate.
Kim’625 a sputter deposition method in which a substrate is translated past targets with associated magnetron units (abstract; figure 2).  Kim’625 also disclsoes knowledge in the art of using either translational movement or reciprocating movement for the substrate to obtain multiple layers from each deposition source (paragraphs 34 and 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use reciprocal substrate movement steps, as disclosed by Kim’625, in the method of Ukishima, because this allows for longer deposition times or deposition of multiple layers (Kim’625 at paragraph 34).

	
As to the limitation of a speed differential between the center portion and an end portion, Ukishima discloses a reciprocation movement which necessarily requires movement in a first direction, stopping, movement in a second direction, stopping, etc.  To reciprocate an object necessarily requires variations in speed as moving in the opposite direction to obtain reciprocation requires a decrease in speed, stopping, and increasing in speed to move again.  Therefore there is necessarily a lower speed near the stopping point (end portion of reciprocation), as this stopping point by definition has at least a moment of zero speed.

As to the claim limitation of a phase of the magnet being different for each step [of substrate movement], this limitation is believed to be met by the combination of Ukishima and Kim’625 for two reasons.
	Ukishima, as discussed above, discloses reciprocal movement of the magnets while Kim’625 discloses reciprocal movement steps of the substrate movement.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that only two scenarios are possible in this combination: the movement of each substrate reciprocation and magnet reciprocation are timed and executed to align the same way during each step, or the two reciprocations are not precisely timed and executed to align during each step and are therefore ‘phase shifted’ during each step.  Because there are only two options, it would therefore be obvious for one of ordinary skill in the art to try and determine which scenario yields the best results from the above combination of references, and therefore it would be obvious to try a method where the magnets are at a different phase during each steps without undue experimentation.  Additionally, because Ukishima itself discloses knowledge in the art that phase-shifted magnets can yield greater uniformity in deposition thicknesses (paragraph 141), one of ordinary skill in the art would be able to extend this reasoning to selection of the non-aligned and phase-shifted option for the combination of references.
	 

As to claim 8, Ukishima discloses a substrate processing apparatus comprising:
Targets with moving magnets (figure 1: targets 21a and 21b with respective magnets 15a and 15b);
The magnets reciprocating in a first direction on a back surface of each target (paragraphs 78-80; figures 2-3);
A substrate moving mechanism to move the substrate in a second direction orthogonal to the first direction (figures 2-3: substrate support 13 to move substrate 5 along path 14, perpendicular to ‘vertical’ movement direction of magnets 15a-b).

Ukishima, while disclosing magnet movement behind multiple deposition targets within a sputter deposition apparatus, does not explicitly disclose any details of a mechanism to effect this movement and a controller to perform the method of claim 2.
Kim discloses a sputter deposition apparatus in which magnets are reciprocated behind multiple sputter deposition targets (abstract; figure 1).  Kim also discloses knowledge in the art of movement mechanisms including a motor and holding mechanism for the magnets to obtain movement behind the deposition targets (figure 1: motors 43-44 for reciprocation mechanism 33 of magnets 32).  Kim also discloses knowledge in the art of using a controller connected to the magnets to obtain the desired movement (figure 1: phase controller 45; col 7 lines 45-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the movement mechanisms of Kim, within the apparatus of Ukishima, because this allows for effective reciprocal movement of magnets in a sputtering apparatus (Kim at abstract).

Response to Arguments

Applicant argues in the remarks that the prior art does not teach the limitation of the movement speed of the magnet faster at a center portion than at an end portion of the reciprocating magnet.  Applicant argues it is not necessarily true that there is a lower speed near the stopping point (end portion) and increase in speed to move again.  It is unclear as to whether Applicant is arguing that a zero speed point (the turn around point, location B/C in the created figure below of reciprocating motion) is not necessarily a lower speed than a speed of the magnet moving at a center point (A or D in the figure created below), or whether Applicant is arguing that the magnet doesn’t actually have to stop to change directions 180 degrees in a reciprocal motion.  The figure below was created to illustrate how reciprocal movement occurs and what speeds are inherently involved.  At point A, the ‘magnet’ [circle] can be moving at any speed.  If it has a speed of zero, it will never reach point B.  At some time it must have a non-zero speed to reach the location of point B.  At point B, the magnet is moving to the right.  At point C, to continue the reciprocation, the magnet must begin moving to the left.  To effect a ‘180 degree’ turn on a line during reciprocal movement, the magnet must stop its right-direction movement, and begin left direction movement, passing through a point of having zero speed.  While its speed may vary in any way before and after this turn around, its speed is inherently zero at a point in time at the end of its reciprocation (both ends) to change direction.  Its speed is inherently non-zero at a point of time in the ‘central’ area to be considered ‘moving reciprocally’ and reach the turnaround points of reciprocation.  Therefore, it is inherent that its speed at the center portion is faster than at an end portion -specifically at the exact end point.  Therefore, the claim limitation is inherently met by a reciprocating magnet and Applicant’s arguments are not found persuasive.  

    PNG
    media_image1.png
    255
    432
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794